Exhibit 99.5 Tang Capital Partners, LP Perceptive Life Sciences Master Fund Ltd. 4401 Eastgate Mall 499 Park Avenue, 25th Floor San Diego, CA92121 New York, NY 10022 March 30, 2009 VIA HAND DELIVERY AND CERTIFIED MAIL Corporate Secretary Penwest Pharmaceuticals Co. 39 Old Ridgebury Road, Suite 11 Danbury, Connecticut 06810 Re:Notice to Secretary of Business to Be Brought Before the 2009 Annual Meeting of Shareholders Dear Sir or Madam, Tang Capital Partners, LP (“Tang Capital”) and Perceptive Life Sciences Master Fund Ltd. (“Perceptive” and together with Tang Capital, the “Shareholders”) hereby give notice (the “Notice”) pursuant to Section 2.16 of the Amended and Restated Bylaws, as amended (the “Bylaws”) of Penwest Pharmaceuticals Co., a Washington corporation (“Penwest” or the “Company”), of their intent, at the 2009 annual meeting of shareholders of the Company (the “Annual Meeting”), or any other meeting of shareholders held in lieu thereof or for similar purpose, and any adjournments, postponements, reschedulings or continuations thereof, (i) to propose that the Company’s shareholders amend the Bylaws as set forth below (collectively the “Bylaw Amendment Proposals”) and, as a separate matter, (ii) to propose that the Company’s shareholders request the board of directors of the Company (the “Board”) take prompt and thoughtful action to preserve shareholder value by immediately winding down substantially all of the Company’s operations so that the full value of the Opana ER royalty income stream will be retained for the benefit of shareholders (the “Governance Proposal”). Pursuant to Section 2.16 of the Bylaws, the undersigned hereby set forth the following: 1. The shareholders giving this Notice and proposing the business set forth herein are Tang Capital and Perceptive. 2. The principal address of Tang Capital is 4401 Eastgate Mall, San Diego, California 92121. 3. The principal address of Perceptive is 499 Park Avenue, 25th Floor, New York, New York 10022. 4. We hereby represent that the Shareholders are holders of common stock of the Company, par value $0.001 per share (“Common Stock”), and are entitled to vote at the Annual Meeting. 5. Tang Capital beneficially owns 6,396,598 shares of Common Stock. 6. Perceptive beneficially owns 6,476,446 shares of Common Stock. Corporate
